UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1618



SAMUEL L. SMITH,

                                            Plaintiff - Appellant,

         versus

NEW YORK TIMES COMPANY, a New York Corpora-
tion; THE SPARTANBURG HERALD-JOURNAL, a South
Carolina Corporation,

                                           Defendants - Appellees,

         and

MIKE TOWERY; EARL BARBER,

                                                          Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-94-2300-7-20AK)

Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Samuel L. Smith, Appellant Pro Se. Paul Bernard Lindemann, JACK-
SON, LEWIS, SCHNITZLER & KRUPMAN, Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order granting Appel-

lees summary judgment in this employment discrimination action. We

have reviewed the record and the district court's opinion accepting

the recommendation of the magistrate judge and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Smith v. New York Times Co., No. CA-94-2300-7-20AK (D.S.C.
Mar. 22, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2